Title: To Thomas Jefferson from Mary Walker Lewis, 14 April 1790
From: Lewis, Mary Walker
To: Jefferson, Thomas


      
        Sir
        Albemarle 14th. 1790. [i.e. 14 Apr. 1790]
      
      It is with pleasure I inform you that Mr. Lewis is much recoverd; he has been over your Plantations the other side the River but not withstanding he finds him self not able to write you; and desires me to send you a line, and to assure you that he will write very fully as soon as he can and as often as you would wish. We send you with this a hhd. of Hams containing 64 of Bacon and 6 Venison which your friend Colonel Bell desiers me to send you a Compliment. We intend to keep some for your use when you should return. We should have sent you more Bacon but the Waggon carry’s a hhd. of Tobaco and cant take more at this time. Should you wish a farther Supply we will send it imediately after hearing from you. Your Negros have been sickly sence you left us no deaths have hapned and they are now in better helth. I fear you have sufferd by Mr. Lewiss illness particularly at Shadwell as he finds things out of sorts. We have had intelegance from Bedford by a litter from Clark and allso from Mr. Meriwether who informs us that they are  in great fowardness and every necessary preparition for a Crop and the Overcears are manageing uncomonly well. The Weat there commands ⅚ now at Richmond 7/ and the rise which terms Mr. Lewis has directed Clark to sel for he has refus’d 28/ for his Shear of Tobaco at Linchburge. Mr. Lewis hopes to go to Bedford to the Next Court. We have never been to Montello; inten’d our selves that pleasure yesterday, but was prevented by the weather which is yet wet with us. George has been frequently hear and reports that all is well. We have been sickly genraly and now have the Measels and hooping cough in the Neibourhod. The Measels is a moung your Negros at Bedford but thay have lost none. Hope you will excues this ill writen scroll as Mr. Lewis attemt’d and could not finish his litter. I am much hurry’d with this. Mr. Lewis desiers me to tender his most respectfull Compliments. I am Sir with very Great Esteem Your Sincear Friend,
      
        M. Lewis
      
    